DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending and have been considered on the merits herein. 
Claim Objections
Claim 1 is objected to because of the following informalities:  there should be an “a” after providing in step a).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 4, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2005/118787 to Brouwer et al.
WO’787 teaches an in vitro method of screening a candidate compound (p. 13, lines 4-13) for susceptibility to biliary excretion (p. 6-7, 11), i.e. characterizing biliary excretion of a chemical entity, wherein the candidate compound is inulin, salicylate, methotrexate, (D-pen2,5)enkephalin, taurocholate and 264W94 and its metabolites (p. 35, last 2 parag.-p.36, 1st full parag.). The method comprises the steps of providing a cell culture comprising hepatocytes forming at least one bile canaliculus (p. 12, lines 26-33) which is contacted with the candidate compound for a time sufficient for uptake by the hepatocytes, the at least one bile canaliculus is disrupted without lysing the hepatocytes by incubating the culture in Ca2+-free buffer and uptake of the compound by the bile canaliculus is detected (p. 5, lines 14-p. 7). In the method of screening a candidate compound, a first and second cell cultures are established wherein each of the first and second cultures are separated into two fractions, with the first fraction of each having intact bile canaliculi by incubation in a standard buffer and regarding claim 7, the second fraction having disrupted canaliculi by incubation in Ca2+-free buffer (p. 6, lines 11-26, p. 21, lines 25-33). A candidate compound cannot be retained within the bile canaliculi in the culture treated with Ca2+-free buffer and thus is taken up into the hepatocytes and retained within the cytoplasm of the hepatocytes. In contrast, when the 
Regarding claim 6, the first candidate compound does not comprise a label while the second substrate or compound marker is disclosed to be a labeled compound (p. 28, lines13-p. 29, lines 1-10, p. 29, lines 18-21, and Lab examples p. 35-for example). WO’787 teaches that marker compounds and labeled substrates can be detected using LC/MS (p. 17, lines 18-23). 
Regarding claims 8 and 9, WO787 teaches determining the intrinsic biliary clearance (ClB) culture for the chemical entities in the cell culture (p. 14, lines 26-33, p. 41, Eq. 4). 
Regarding claim 10, WO787 teaches that determining the amount of the candidate compound in the bile canaliculi comprises inhibiting expression of a transport protein by introducing a nucleic acid into the hepatocytes in an amount sufficient to inhibit expression of the transport protein (p. 5, lines 24-31, p. 6, lines 1-10, 27-32, p. 23, lines 27-32, p. 24, whole page).  
Regarding claims 11-13, they teach administering a candidate compound to the culture with a marker compound and determining uptake and excretion competition between the compound and the marker (p. 27, lines 9-p. 29).
WO’787 teaches contacting the cell culture with a compound for a sufficient amount of time to allow uptake, disrupting bile canaliculi without lysing the hepatocytes.  The difference between the claimed invention and that of WO’787 is that the instant invention is taken to refer to one (the same single) cell culture wherein the same cell culture comprises disrupting bile canaliculi without lysing the hepatocytes and detecting the amount (if any) of compound released by the canaliculi and then lysing the hepatocytes in the same culture and detecting the amount of the compound released by the hepatocytes, whereas WO’787 teaches the determining by comparing the amount of compound present in lysate from the culture having the disrupted canaliculi to that of the lysate from the culture having the intact bile canaliculi; thereby comparing the amount released by the canaliculi to that released by the hepatocytes (p. 22, lines 17-p. 23, lines 1-15). Thus, while the determining is not done using the same one culture, the prima facie obvious before the effective filing date of the claimed invention.
 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2005/118787 to Brouwer et al. as applied to claims 1, 3, 4, 6-13  above, and further in view of McVay et al. (US2013/0266939). 
The teachings of WO’787 are found above. 
Regarding claim 2, while WO’787 does not teach co-culture with hepatocyte-stromal cells, they do teach that the hepatocyte culture need not be pure, but rather may also include other cell types as desired and may include other types of liver cells (p. 18, lines 10-13). 
McVay teach a co-culture of hepatocytes with stromal cells which remain functionally stable during long term culture and overcome art recognized problems. Drug-induced liver disease is a major challenge for the pharmaceutical industry since in vivo microenvironment. Isolated hepatocytes rapidly lose important liver-specific functions such as albumin secretion, urea synthesis and cytochrome P450 activity.  McVay’s co-culture model overcomes limitations associated with current in vitro liver models and the individual cells populations of the co-culture maintain functional stability during long-term culturing and optimizes homotypic and heterotypic interactions of hepatocytes with stromal cells, for example (0056). This unexpected property facilitates the implementation and development of assays, such as 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a posita to practice the method of WO’787 with a hepatocyte-stromal cell co-culture given the advantages disclosed by McVay when using their co-culture in the place of other in vitro liver models for studying test agents. One of ordinary skill in the art would have a reasonable expectation of maintaining a more functional and highly stable culture for use in in vitro methods for characterizing biliary excretion when using the co-culture of McVay in place of the sandwich-cultured hepatocytes which are recognized to present transport barriers for drug candidates. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2005/118787 to Brouwer et al. as applied to claims 1, 3, 4, 6-13  above, and further in view of Bi et al. (Drug Met and Disp., vol. 34, p. 1658-1665).  

While WO’787 teaches that marker compounds and labeled substrates can be detected using LC/MS (p. 17, lines 18-23), they do specifically teach detecting the amount of the first compound using LC-MS/MS according to claim 5. 
in vitro method of screening a candidate compound (p.) for susceptibility to biliary excretion (p. 6-7, 11), i.e. characterizing biliary excretion of a chemical entity, wherein the candidate compound is taurocholate (both labeled and unlabeled), digoxin, salicylic acid and estradiol-17-glucuronide, p. 1659, Chemicals and Reagents section, and Observation of bile canaliculi section- p. 1662, and Fig. 5). The method comprises the steps of providing a cell culture comprising hepatocytes forming at least one bile canaliculus (p. 1659, Observation of bile canaliculi section) which is contacted with the candidate compound for a time sufficient for uptake by the hepatocytes, the at least one bile canaliculus is disrupted without lysing the hepatocytes by incubating the culture in regular HBSS or Ca2+-free HBSS buffer and uptake of the compound by the bile canaliculus is detected (p. 1659, Observation of bile canaliculi section). Regarding claims 3 and 4, Bi teach determining the difference in the amount of uptake and efflux of compound in cultures having intact and disrupted bile canaliculi (p. 1662, Fig. 5).  Regarding claim 6, the compounds used are both unlabeled and labeled (p. 1659, Chemicals and Reagents section, and Observation of bile canaliculi section- p. 1662, p. 1662, 2nd col. 1st full parag).  Regarding claims 8 and 9, the method comprises determining biliary clearance CLbile and/or BEI (p. 1660, Eq. 1-3, p. 1661-1662) for the studies compounds. 
Regarding claim 5, the amount of compound uptake is detected using LC-MS/MS (p. 1659, LC-MS/MS section). They teach that LC-MS/MS can routinely be used to quantify the transport of unlabeled test compounds in methods for determining uptake and efflux of compounds in hepatocyte assays (p. 1662, 2nd col. 1st full parag).  
in vitro methods of characterizing biliary excretion of compounds, when using both labeled and unlabeled test compounds to detect compounds released from bile canaliculi and hepatocytes. The use of the known method would have yielded predictable results to one of ordinary skill in the art.   
Conclusion
No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TIFFANY M GOUGH/               Examiner, Art Unit 1651                                                                                                                                                                                         
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651